Citation Nr: 0312248	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  98-08 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right eye disorder.

4.  Entitlement to an increased evaluation for 
conjunctivitis, with decreased visual acuity of the left eye, 
currently evaluated at 10 percent.

5.  Entitlement to a higher initial evaluation for ptosis of 
the left eye.  

6.  Entitlement to an effective date prior to February 16, 
2001, for a 30 percent evaluation for headaches. 




REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the benefits sought on appeal.  The 
veteran, who had active service from April 1983 to April 1986 
and from March 1991 to October 1991, appealed those decisions 
to the BVA, and the case was referred to the Board for 
appellant review.  

A BVA decision dated in March 1999 granted service connection 
for a left eye disability and denied service connection for a 
right eye disorder.  Unbeknownst to the Board the veteran had 
requested a hearing before the BVA.  Consequently, a 
September 1999 BVA decision vacated that portion of the 
March 1999 decision that denied service connection for right 
eye disorder.  In April 2000, the Board returned the case to 
the RO for additional development, and the case has 
subsequently been returned to the Board for appellate review. 

The issues of entitlement to service connection for a 
psychiatric disorder, a gastrointestinal disorder, and a 
right eye disorder will be addressed in the REMAND portion of 
this decision.  The Board will defer consideration of the 
issue of entitlement to an evaluation in excess of 10 percent 
for conjunctivitis of the left eye with decreased visual 
acuity pending the development requested with respect to the 
issue of entitlement to service connection for a right eye 
disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained by the 
RO.  

2.  Left eye ptosis is not shown to obscure the pupil, 
interfere with vision, or manifest disfigurement.

3.  An unappealed rating decision dated in March 1998 granted 
service connection for headaches and assigned a 10 percent 
evaluation.  

4.  A statement from the veteran received February 16, 2001 
expressing disagreement with the rating decision assigning a 
10 percent evaluation for tension headaches was construed by 
the RO as a request for an increased evaluation for that 
disability.  

5.  A rating decision dated in June 2002, increased the 
evaluation for the veteran's tension headaches to 30 percent 
effective February 16, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for ptosis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.84a, Diagnostic 
Code 6019 (2002).

2.  The requirements for an effective date prior to 
February 16, 2001, for a 30 percent evaluation for tension 
headaches have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decisions, as 
well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations, and the reasons his claims 
were denied.  In addition, letters to the veteran from the RO 
dated in March and November 2001, as well as the Statement of 
the Case dated in August 2002, specifically informed the 
veteran of the provisions of the VCAA, including the division 
of responsibilities between the VA and the veteran in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
portions of the veteran's service medical records are 
associated with the claims file, but the Board would note 
that those records are unnecessary for the two issues being 
addressed in this appeal.  In addition, the veteran has been 
afforded VA examinations in connection with his claims and 
medical records identified by the veteran have been obtained.  
Lastly, the veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide that the veteran's claims, 
and in a statement from the veteran dated in August 2002, he 
specifically requested that his case be forwarded to the BVA.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issues on 
appeal and decided in this case has been obtained.  
Accordingly, the case is ready for appellate review.  

Evaluation for Ptosis

The veteran essentially contends that his ptosis is more 
severe than currently evaluated.  The veteran asserts that 
his ptosis is disfiguring and makes him very self-conscious.  
Therefore, a favorable determination has been requested. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses, proportionate to the severity of the several 
grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After consideration of the evidence, any 
reasonable doubt remaining will be resolved in the favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, when the veteran is appealing the initial assignment 
of a disability rating, as is the situation in the case of 
the evaluation for the veteran's ptosis, the severity of the 
disability is to be considered during the entire period, from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, a BVA decision dated in March 1999 granted 
service connection for the veteran's ptosis.  The Board's 
decision found that chronic left eye conjunctivitis 
demonstrated in service led to the development of decreased 
vision and ptosis.  A rating decision dated in June 1999, 
effectuated the Board's decision and established service 
connection for left eye ptosis and assigned a noncompensable 
evaluation from August 21, 1996, under Diagnostic Code 6019.  

Under Diagnostic Code 6019, unilateral or bilateral ptosis is 
rated equivalent to visual acuity of 5/200 and assigned a 
30 percent evaluation if the pupil is wholly obscured.  The 
disability is evaluated the equivalent of 20/100 and 
20 percent disabling with the pupil one-half or more 
obscured.  With less interference with vision, the disability 
is evaluated based on disfigurement.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6019, 6074, 6077 (2002).

Disfiguring scars of the head, face or neck are evaluated as 
10 percent disabling with moderate disfigurement under 
criteria in effect prior to August 30, 2002, and 10 percent 
disabling with one characteristic of disfigurement under 
criteria effective August 30, 2002.  The eight 
characteristics of disfigurement for purposes of evaluation 
are a scar 5 or more inches in length; a scar at least 1/4 
inch wide at its widest; service contour of scar elevated or 
depressed on palpitation; a scar adherent to the underlying 
tissue; skin hypo- or hyperpigmented in an area exceeding 
6 square inches; skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches; 
underlying soft tissue missing in an area exceeding 6 square 
inches; and skin indurated and inflexible in an area 
exceeding 6 square inches.  67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800).  

A report of a VA general medical examination performed in 
September 1996 shows the veteran related that he had noticed 
a gradual closing of the left eye with ptosis of the left lid 
causing a blurring of his vision and what he described as a 
migraine headache.  On physical examination the veteran had 
ptosis involving the left eyelid, which did involve the 
pupillary area of the left globe.  Following the examination 
the diagnosis was ptosis of the left eyelid clinically 
obstructing visual field.  

A report of a VA eye examination performed in October 1997 
showed the veteran was noted to have mild ptosis of the left 
upper lid since 1984.  Visual acuity of the left eye was 
20/200.  The impressions following the examination were 
refractive error and anisometropia with partial suppression 
amblyopia. 

A report of an eye examination performed in March 1998 showed 
that visual field testing did not show evidence of 
hemianopsia.  A report of a private eye examination performed 
by Julie Metzger, O.D., performed in May 1998 disclosed there 
was a ptosis of 1 to 2 millimeters in the left eye.

The veteran presented testimony at hearings before the RO in 
July 1998 and before the Board in December 1999.  At those 
hearings, the veteran offered testimony concerning the 
symptomatology he experienced in his left eye and the 
impairment that symptomatology caused in his employment.  The 
veteran also offered testimony concerning treatment he had 
received.  

A report of a private examination received in January 2000 
performed by Ferd J. Metzger, O.D., notes that the veteran 
had ptosis of the left lid that was not obscuring the pupil.  

A report of a VA eye examination performed in January 2001, 
showed that on examination of the eyelids there was a mild 
ptosis noted on the left eye with an "MRD-1" measurement of 
4 millimeters for the right eye, and 3 millimeters for the 
left eye.  The lids and lashes were otherwise unremarkable.  
Following the examination, the pertinent assessment was 
ptosis of the left eye.  The examiner commented that the 
veteran appeared to be mildly bothered by his ptosis of the 
left eye.  It was noted that this was quite a longstanding 
condition that the veteran was not interested in any cosmetic 
surgery. 

A report of a private examination, performed in January 2001 
by Julie Metzger, O.D., noted that there was ptosis of the 
upper pupil margin in the left eye.  

A March 2001 addendum to the January 2001 VA examination 
noted that, upon further review of the veteran's claims file, 
the examiner concurred that the veteran's mild ptosis of the 
left eye did not disfigure the pupil by one-half or more.  

A report of a VA eye examination performed in April 2002 
shows that on examination the examiner indicated that the 
left eye ptosis was not blocking the pupil.  The pertinent 
assessment following the examination was that the ptosis did 
not interfere with vision and that, based on measurements 
obtained, the veteran had good levator function and that the 
left upper lid was not pupil locking.  He also indicated it 
would not be responsible for the decreased visual acuity in 
the left eye.  

The veteran presented testimony at a hearing before the RO in 
February 2002.  At that hearing, the veteran offered 
testimony concerning the symptomatology he experienced due to 
his ptosis and the effect it had on his employment.  The 
veteran indicated that his eyelid covered about half of his 
eye when he awoke in the morning, and that if he worked a 
10-hour day, it almost completely covered his eye.  

Based on this record, the Board finds that when the evidence 
is compared to the schedular criteria for evaluating ptosis 
that the requirements for a compensable evaluation have not 
been met.  While the veteran has offered testimony that his 
eyelid droops covering approximately one-half of his eye and 
at other times the complete eye after a day of work, VA and 
private examinations have not disclosed that the ptosis 
obscures the pupil by at least one-half.  In this regard, 
while the September 1996 VA general medical examination 
indicates that the ptosis of the left eye was clinically 
obstructing the visual field, subsequent private and VA 
examinations performed by more specialized examiners clearly 
indicated that there was no visual deficit or obstruction of 
the pupil due to the ptosis.  For example, the January 2000 
private examination performed by Julie Metzger, O.D., and the 
March 2001 addendum to the January 2001 VA eye examination, 
both specifically indicated that the pupil was not 
obstructed.  So while the veteran contends that his ptosis 
obscures the pupil, the veteran's contentions are not borne 
out on either private or VA eye examinations.  Therefore, an 
evaluation based on the degree of pupil obstruction is not 
warranted. 

The Board also finds that a compensable evaluation based on 
disfigurement is not shown to be warranted.  The veteran's 
ptosis is described as mild, and there is no indication from 
any of the private and VA examinations that this produces any 
degree of disfigurement.  Clearly, there is no indication of 
moderate disfigurement, contemplated by the schedular 
criteria in effect prior to August 30, 2002, nor did the 
veteran have one of the characteristics of disfigurement 
under the schedular criteria, effective August 30, 2002, so 
as to warrant a compensable evaluation.  Accordingly, the 
Board concludes that a compensable evaluation for ptosis is 
not shown to be warranted.

In reaching this decision, the potential application of 
various provisions of Title 38, Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
assertion or showing that the veteran's left eye ptosis has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Effective Date

Under VA laws and regulations, the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Furthermore, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all field offices of the VA as to 
conclusions based on the evidence on file at the time the VA 
issues written notification.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities.  
38 C.F.R. § 3.104(a).  Previous determinations which are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  

In addition, appellate review will be initiated by a Notice 
of Disagreement and completed by a Substantive Appeal after a 
Statement of the Case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  A Notice of Disagreement shall be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination.  A Notice of 
Disagreement postmarked before the expiration of the one-year 
period will be accepted as timely filed.  38 U.S.C.A. 
§ 7105(b)(1).  If no Notice of Disagreement is filed within 
the prescribed period, the action or determination shall be 
final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this title.  38 U.S.C.A. § 7105(c); 
20.1103.  Lastly, the effective date following a final 
decision is the date of receipt of a new claim or entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii), 
(r).

In this case, a rating decision dated in March 1998 granted 
service connection for headaches and assigned a 10 percent 
evaluation effective August 21, 1996.  The veteran was 
notified of that determination and of his appellate rights by 
a letter dated April 7, 1998.  The veteran did not file any 
document which can be construed as a Notice of Disagreement 
to the assignment of a 10 percent evaluation.  In response to 
the RO's April 1998 letter notifying the veteran of the 10 
percent evaluation assigned for his headaches, he expressed 
disagreement with the VA's decision concerning his eye 
condition, but no other disability was specified in the 
Notice of Disagreement.  In addition, the veteran presented 
testimony at a hearing before the RO in July 1998 and before 
the BVA in December 1999, and during those hearings, the 
veteran made no reference to the evaluation assigned for his 
headaches.  

It was not until February 2001, that the veteran made any 
reference to his headache disability, when he stated that he 
disagreed with the rating decision of 10 percent for tension 
headaches.  Since the April 1998 decision had long become 
final, the RO informed the veteran that since the most recent 
rating decision of January 2001 did not evaluate the 
headaches, they could not accept the February 2001 statement 
as a valid Notice of Disagreement, but did accept the 
statement as a claim for an increased evaluation for 
headaches.  Following additional development, the RO 
increased the evaluation for headaches from 10 percent to 
30 percent, effective February 16, 2001, the date the veteran 
expressed any interest in the evaluation for his headache 
disorder.  

The Board finds that the April 1998 decision which assigned a 
10 percent evaluation for the veteran's headaches became 
final one year after the date the veteran was notified of the 
decision.  Thus, the RO correctly assigned an effective date 
of February 16, 2001, the date on which the veteran next 
expressed any interest in the evaluation for his headache 
disorder.  The Board acknowledges that in August 2002 the 
veteran stated that he did not remember closing the claim and 
accepting a 10 percent evaluation for his headaches, the 
Board would simply point out that while this statement may 
technically be correct, the veteran's time to appeal the 
10 percent evaluation assigned initially for his headache 
disorder closed by operation of law one year after he was 
notified of the decision.  Thus, in the absence of an 
expression of disagreement with the evaluation assigned, the 
veteran accepted the evaluation by operation of VA laws and 
regulations.  Accordingly, an effective date prior to 
February 16, 2001, for a 30 percent evaluation for headaches 
is not warranted.


ORDER

A compensable evaluation for left eye ptosis is denied.

An effective date prior to February 16, 2001, for a 
30 percent evaluation for headaches is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claims for service connection discloses that not 
all of the veteran's service medical records have been 
located, despite the efforts of the RO to locate those 
records.  In this regard, the Board observes that the RO has 
contacted the National Personnel Records Center for the 
veteran's service medical records on more than one occasion, 
and was informed that no records were on file.  However, the 
veteran's DD Form 214 for his second period of service 
indicates that the veteran served in the United States Army 
Reserves during that period of service.  It does not appear 
that the RO contacted the veteran's Reserve unit to ascertain 
whether the unit may be in possession of the veteran's 
service medical records.  Therefore, the Board believes that 
an attempt should be made to obtain the veteran's service 
medical records from his Reserve unit.  

The record also reflects that the veteran has not been 
afforded VA examinations in connection with his claims for 
psychiatric and gastrointestinal disabilities, and that while 
the veteran has been afforded examinations of his right eye, 
none of the examinations contains an opinion as to the 
etiology of any right eye disorder.  Under the circumstances 
of this case, the Board is of the opinion that the veteran 
should be afforded additional examinations prior to appellate 
review of his claims for service connection.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claim under the VCAA 
and undertake any additional development 
deemed necessary to satisfy the notice 
and assistance provisions of the VCAA.  

2.  The RO should contact the Reserve 
unit the veteran was assigned to for 
service between March 1991 and 
October 1991, in an attempt to obtain 
service medical records from that period 
of service. 

3.  When the development requested in the 
first paragraph has been completed, the 
veteran should be afforded a psychiatric 
examination to ascertain the nature and 
etiology of all disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests, deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed 
psychiatric disorder is in any way 
causally or etiologically related to 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

4.  When the development requested in the 
first paragraph has been completed, the 
veteran should be afforded a 
gastrointestinal examination to ascertain 
the nature and etiology of all disorders 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed 
gastrointestinal disorder is in any way 
causally or etiologically related to 
service.  In doing so, the examiner is 
requested to specify whether the 
veteran's gastrointestinal symptomatology 
represents diagnosed disorders or a 
chronic disability resulting from an 
undiagnosed illness that by history, 
physical examination, and laboratory 
tests cannot be attributed to any known 
clinical diagnosis.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

5.  When the development requested in the 
first paragraph has been completed, the 
veteran should be afforded an examination 
of his right eye to ascertain the nature 
and etiology of any disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
medical records pertaining to the 
veteran's left eye, and offer comments 
and an opinion as to whether any 
currently diagnosed right eye disorder is 
causally or etiologically related to the 
veteran's service-connected left eye 
disabilities or aggravated by the left 
eye disability, including additional use 
of the right eye necessitated by the 
service-connected left eye disability.  A 
clear rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent medical records in the 
veteran's claims file, or in the 
alternative, the claims file must be made 
available to the examiner for review in 
connection with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


